DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed January 24, 2021 is acknowledged. Claim 1 has been amended. Claims 1-9 are pending.
Action on merits of claims 1-9 follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IMAMURA (US. Pub. No. 2009/0179566) of record.
With respect to claim 1, IMAMURA teaches a method for manufacturing an array substrate as claimed including: 
a display region (11a), a border region surrounding the display region (11a) and a gap region (14a) located between the display region (11a) and the border region, comprising:  
5providing, a first substrate (2); 
forming, an OLED display unit, on a surface of the display region (11a) on a first side of the first substrate (2); 

10placing, a reticle (M1), on a surface of the border region on the first side of the first substrate (2) and a surface of the barrier structure (14a); 
forming, a protective layer (14c) covering the OLED display unit, on the first side of the first substrate, by using the reticle (M1) as a mask, wherein a boundary of the protective layer (14c) and a boundary of the barrier structure (14a) toward the display region (11a) are connected with each other; and  
15removing the reticle, and binding a circuit board (130) to the surface of the border region on the first side of the first substrate;
wherein the barrier structure (14a) is configured to prevent the protective layer (14c) from extending to the border region. (See FIGs. 2, 4, 10). 

With respect to claim 7, the reticle (M1) of IMAMURA totally covers the barrier structure (14a) and the border region in a direction perpendicular to the first side of the first substrate.  
With respect to claim 108, a top surface of the barrier structure (14a) of IMAMURA is not covered by the protective layer (14c).  
With respect to claim 9, the protective layer (14c) of IMAMURA is a first layer made of inorganic material, or a lamination of the first layer made of inorganic material and a second layer made of organic material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA ‘566 as applied to claim 1 above, and further in view of LEE et al. (US. Pub. No. 2015/0380685) of record.
With respect to claim 2, IMAMURA teaches the method for manufacturing the array substrate as described in claim 1 above including the manufacturing process for the barrier structure (14a).  
Thus, IMAMURA is shown to teach all the features of the claim with the exception of explicitly disclosing the barrier structure being formed by an inkjet printing process or a screen printing process.  
However, LEE teaches a method for manufacturing the array substrate including:
a display region (110), a border region (120) surrounding the display region (110) and a gap region located between the display region (110) and the border region (120), comprising:  
5providing, a first substrate (101); 
forming, an OLED display unit (111), on a surface of the display region (110) on a first side of the first substrate (101); and


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the barrier structure of IMAMURA utilizing the inkjet printing process or screen printing process as taught by LEE so that pattering process is avoided.

With respect to claim 6, in view of LEE, a 5height of the barrier structure (x40) in a direction perpendicular to a surface of the first substrate ranges from 4 µm to 16pm, inclusive.  
Note that, the thickness of the barrier structure (14a) is greater than 3.5 µm. Thus the height of the barrier structure (14a) from the surface of substrate (2) is obviously (3.5 µm + the thickness of layers 283 +284) within the claimed range of 4 µm to 16 µm.  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA ‘566 as applied to claim 1 above, and further in view of KIM et al. (US. Pub. No. 2016/0018686) of record.
With respect to claim 203, IMAMURA teaches the method for manufacturing the array substrate as described in claim 1 above including a horizontal distance between a central point of the barrier structure (14a) and the border region. (See FIGs. 2, 4).  
Thus, IMAMURA is shown to teach all the features of the claim with the exception of explicitly disclosing the quantitative value of the horizontal distance. 
Note that, the value of greater than 0.3 mm, does not appear to be critical.

a display region (300), a border region (A) surrounding the display region (300) and a gap region (500) located between the display region (300) and the border region (A), comprising:  
5providing, a first substrate (100); 
forming, an OLED display unit, on a surface of the display region (300) on a first side of the first substrate (100); and
forming, a barrier structure (500), on a surface of the gap region on the first side of the first substrate (100), wherein a horizontal distance between a central point (1/2) of the barrier structure (500) and the border region (A2) is greater than 0.3 mm. (See FIGs. 1-3).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the horizontal distance between a central point of the barrier structure and the border region of IMAMURA being greater than 0.3 mm as taught by KIM to provide clearance for the COG driving element.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the 
Note that the specification contains no disclosure of either the critical nature of the claimed horizontal distance is greater than 0.3 mm of any unexpected results arising therefrom.  Where patentability is aid to based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

With respect to claim 4, in view of KIM, a horizontal distance between a central point (1/2) of the barrier structure (500) and a boundary of the 25circuit board (400) in the border region (A) is greater than 0.3mm, wherein the boundary of the circuit board (400) is an edge of the circuit board that is nearest to the central point (1/2) of the barrier structure (500). 
   
With respect to claim 5, The reticle of IMAMURA is overlapping the barrier structure, thus, in view of KIM, a distance between a boundary (m1) of the reticle (M1) toward the display region  (300) and a central point (1/2) of the barrier structure (500) is greater than 5 µm.  

Response to Arguments
Applicant's arguments filed January 24, 2021 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. 102
With respect to claim 1, Applicant argues: In other words, the blocking region 14a in Imamura cannot block all protective layers.

Note that, claim 1 recites: forming a protective layer covering the OLED display unit.
The protective layer 14c of IMAMURA clearly covering the OLED display unit and being blocked by the barrier structure 14a from flowing to other side, hence configured to prevent the protective layer 14c from extending to the border region.
Therefore, the limitation is met.

Applicant also argues: Therefore, Imamura fails to disclose at least the features “placing a reticle, on a surface of the border region on the first side of the first substrate and a surface of the barrier structure”.
However, as high as the reticle M1 of IMAMURA is on the surface of the border region and that of the barrier structure, the reticle M1 of IMAMURA is clearly being placed on the surface of the border region and the surface of the barrier structure. 
Therefore, claim 1 is anticipated by IMAMURA.
Similarly, dependent claim 7-9 are anticipated by IMAMURA.

Rejection under 35 U.S.C. 102
With respect to claim 2, Applicant argues: therefore, the structure in Lee is different to the barrier structure in claim 1 of this application.
The limitation of claim 2 includes: wherein a manufacturing process for the barrier structure is an inkjet printing process or a screen printing process.
may be produced via an ink-jet coating process.
However, Applicant fails to provide any evidence to the contrary. 
Moreover, Applicant’s argument regarding claim 2 does not commensurate in scope with  the claimed limitation.
Therefore, claims 2 and 6 are obvious over IMAMURA and LEE.

With respect to claim 3, Applicant argues: therefore, the sealant 500 in KIM is different to the barrier structure in claim 1 of this application. Furthermore, Kim fails to disclose the aforementioned feature in claim 1 of this application.
Note that, the limitation of claim 3 is wherein a horizontal distance between a central point of the barrier structure and the border region is greater than 0.3mm.
However, similar to the argument of claim 2 above, Applicant’s argument regarding claim 3 does not commensurate in scope with  the claimed limitation.
Therefore, claims 4-5 are obvious over IMAMURA and KIM.

Accordingly, claims 1-9 are unpatentable over the cited documents.
The rejection of all claims are, therefore, maintained.
 
Conclusion
Although the same references are applied to the current rejections. However, amended claim 1 has altered the scope of the previously claimed. 
Therefore, the current rejection constitute new ground of rejection.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANH D MAI/Primary Examiner, Art Unit 2829